COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  NEW HAMPSHIRE INSURANCE                         §
  COMPANY, SUNSETS WEST, INC., and                                No. 08-15-00173-CV
  R.M. PERSONNEL, INC.                            §
                                                                    Appeal from the
                    Appellants,                   §
                                                               County Court at Law No. 3
  v.                                              §
                                                                of El Paso County, Texas
  LUIS ALBERTO RODRIGUEZ,                         §
                                                                    (TC# 2007-5339)
                    Appellee.                     §


                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was no error in the
part of the judgment with respect to R.M. Personnel, Inc. We therefore affirm that part of the
judgment.
        We conclude there was error in the part of the judgment with respect to Sunsets West, Inc.
We therefore order that the judgment be modified to reflect a prejudgment interest start date of
April 22, 2008 with respect to Sunsets West, Inc. The judgment, as modified, is affirmed with
respect to Sunsets West, Inc.
        We further conclude there was error in the judgment with respect to New Hampshire
Insurance Company. We therefore reverse that part of the judgment with respect to New
Hampshire Insurance Company and render judgment (1) that New Hampshire Insurance is not
entitled to reimbursement from the jury award, and (2) ordering New Hampshire Insurance
Company to apply a credit in the amount of $4,066,648.67, as an advance against future benefits,
and to resume payment of workers’ compensation benefits that would otherwise be payable once
this credit has been applied, in accordance with the opinion of this Court.
        It is further ordered that Appellee recover from Appellants Sunsets West, Inc. and R.M.
Personnel, Inc. and their sureties, if any, see Tex.R.App.P. 43.5, for performance of the judgment
and all costs, both in this Court and the court below, for which let execution issue. This decision
shall be certified below for observance.
       IT IS SO ORDERED THIS 11TH DAY OF JANUARY, 2019.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, J.
Hughes, J. (Not Participating)